Citation Nr: 0308490	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to March 
1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1999 by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that service connection is in effect for a 
psychiatric disability, depressive disorder, currently 
evaluated as 30 percent disabling.


FINDINGS OF FACT

1.  A private psychologist and a VA psychiatrist have 
diagnosed PTSD.

2.  There is credible supporting evidence that the veteran's 
claimed stressors occurred.

CONCLUSION OF LAW

With resolution of reasonable doubt, PTSD was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claim, further evidence is not needed to substantiate the 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred,. 38 C.F.R. § 3.304(f) (2002).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2002). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).       

In the veteran's case, he served in Southwest Asia during the 
Persian Gulf War and was deployed to Somalia from January to 
April 1993.  His service records do not show, and he does not 
contend, that he engaged in combat with an enemy of the 
United States in either location.  He has described stressful 
incidents during those 2 deployments, including witnessing 
the dead bodies of Somalian women and children.  His account 
of stressors in Somalia has been corroborated by his Army 
commanding officer and by a staff sergeant.  The Board, 
therefore, finds that the veteran has submitted credible 
supporting evidence that one or more of his claimed stressors 
occurred while he was on active duty.

Mental health professionals who have evaluated the veteran 
have disagreed as to whether his psychiatric symptoms meet 
the criteria for a diagnosis of PTSD.  Their conclusions are 
set forth below.

In February 1999, S. K. F., Ph. D., a psychologist, reported 
that he had examined the veteran and rendered Axis I 
diagnoses of depressive disorder and PTSD.  

At a VA psychiatric examination in April 1999, the diagnosis 
on Axis I was atypical depressive disorder, and the diagnosis 
on Axis II was narcissistic personality disorder.  The 
examiner stated that a diagnosis of PTSD was not warranted.

The veteran was hospitalized at a VA Medical Center in 
October 1999 with an admitting diagnosis of major depression.  
Psychological testing was suggestive of PTSD symptomatology, 
and it was recommended that the veteran be further evaluated.

At a VA psychiatric examination in May 2001, the diagnostic 
impressions were, on Axis I, anxiety disorder, not otherwise 
specified, and, on Axis II, personality disorder, not 
otherwise specified.  The examiner commented that the veteran 
had some symptoms of PTSD but they did not rise to a full 
threshold of PTSD.  He stated that a better diagnosis would 
be PTSD in partial remission.

At a VA psychiatric examination in June 2001, the diagnoses 
on Axis I were: dysthymic disorder; history of major 
depressive disorder; and PTSD, chronic.  The diagnosis on 
Axis II was mixed personality disorder with narcissistic and 
borderline traits.

At a VA psychiatric examination in December 2001, the 
diagnoses on Axis I were anxiety disorder, not otherwise 
specified, depressive disorder, not otherwise specified, and 
alcohol abuse.  The diagnosis on Axis II was personality 
disorder, not otherwise specified.  The examiner commented 
that the veteran had some PTSD symptomatology which did not 
rise to the level of full-blown PTSD.

As noted above, under 38 C.F.R. § 3.304(f) (2002), one 
requirement for service connection for PTSD is medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2002), which provides that psychiatric 
examination diagnoses shall conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 4th edition, 1994 (DSM-IV).  In the 
veteran's case, a private psychologist and at least one, if 
not 2, examining VA psychiatrists have diagnosed PTSD, while 
3 examining VA psychiatrists have not diagnosed PTSD.  The 
Board finds that there is thus an approximate balance of 
positive and negative evidence on the issue of whether a 
diagnosis of PTSD is appropriate in the veteran's case.  
Resolving the doubt on that issue in the veteran's favor, the 
Board finds that the requirement for a diagnosis of PTSD has 
been met, and the veteran is entitled to service connection 
for PTSD.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.304(f) (2002).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

